DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WATANABE YUSUKE JP2005253141 A.

Regarding claim 1, WATANABE YUSUKE discloses  
A train operation control apparatus (Item 13) mounted on a train, the apparatus comprising:
a range sensor (Item 12) to measure a train interval between a head of a following train traveling behind the train and a rear end of the train; and an on-board control (ATC on-board device 10) transmission apparatus to control operation of the train using the train interval when being instructed to start control using the train interval on the basis of an instruction from an operation management (1T to 3T) apparatus that controls operation of a plurality of trains including the train, and the following train (Preceding vehicle), 
wherein an instruction to start control usinq the train interval is provided when transmission of position information from the train to a ground control apparatus (Item 50) is stopped.  


    PNG
    media_image1.png
    476
    1465
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    144
    1507
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    312
    1496
    media_image3.png
    Greyscale



Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by NISHI et al. US Pub. No. 2019/0077426 A1.

Regarding claim 8, NISHI discloses 
An operation management apparatus (See Fig. 10, item 50) comprising: a storage unit (Fig. 10, item 54) capable of storing position information on a plurality of trains acquired from a ground control apparatus (Item 52) that collects the position information on the plurality of trains (See para 0110 and 0118); and a control unit to, when position information on a first train is not acquired from the ground control apparatus for a specified period, instruct a second train that is a train traveling behind the first train to change a mode to a rescuing mode in which train operation is performed at a specified speed, and instruct the first train to change a mode to a rescued mode in which trainPatent Attorney Docket No. Page 7operation is performed with a train interval between the first train and the second train being adjusted to a specified train interval (The temporary stop position). (See para 0069 and 0096-0102)  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE YUSUKE JP2005253141 A in a view of NISHI et al. US Pub. No. 2019/0077426 A1.

Regarding claim 2, WATANABE does not disclose but NISHI discloses, wherein on the basis of an instruction acquired from the operation management apparatus (Item 51), the on-board control transmission apparatus (Item 20) changes an operation mode of the train to a rescued mode, and operate the train so that the train interval becomes equal to a specified train interval (Station stop position based on measured traveled position). (See para 0064, 0066, 0069, 086, 0094-0096)  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the operation mode to the rescued mode along with the specified train interval as taught by NISHI in WATANABE’s teachings to realize safe traveling control of trains by properly recognizing a range where the coupled trains can exist on a track even in the case where another train is coupled to a train, particularly, realize safe traveling control upon rescue by a rescue train. (See NISHI’s para 0029)

Regarding claim 3, a combination of WATANABE and NISHI discloses, wherein when the following train stops, the on-board control transmission apparatus stops the train so that the train interval becomes equal to the specified train interval (See NISHI’s para 0086).  

Regarding claim 4, a combination of WATANABE and NISHI discloses, wherein when the on-board control transmission apparatus acquires an instruction to stop the train from the ground control apparatus, the on-board control transmission apparatus stops the train. (See NISHI’s para 0086)


Allowable Subject Matter
Claims 5-7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ITAGAKI et al. (US Pub. No. 2019/0077427 A1) discloses an on-board system to expand a train occupancy range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846